         Case 2:20-cv-00109-LPR Document 4 Filed 08/31/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

JEFFREY ALAN NICHOLS                                             PETITIONER
Reg #32974-045

v.                       Case No. 2:20-CV-00109-LPR

DEWAYNE HENDRIX, Warden
FCI - Forrest City                                              RESPONDENT

                                    ORDER

      The    Court    has    reviewed    the   Recommended     Disposition   (the

“Recommendation”) submitted by United States Magistrate Judge J. Thomas Ray.

No objections have been filed. After careful consideration of the Recommendation

and the record, the Court approves and adopts the Recommendation in its entirety.

Mr. Nichols’s Petition for Writ of Habeas Corpus is DISMISSED without prejudice,

and the requested relief denied.

      IT IS SO ORDERED this 31st day of August, 2020.



                                        ________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT JUDGE
